DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/11/2020 has been acknowledged.	
Status of Application
Claims 1-2, 5-7, 9-14, and 17-20 are pending. Claims 3-4 and 15-16 have been cancelled. Claims 1, 5, 6, 13, 17, and 19 have been amended. Claims 1, 13, and 19 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 10/4/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/4/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 3-4 and 15-16 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of Claims 1-7 and 9-20 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “The cited sections of Mishra fail to teach or suggest that the segmenting of the one or more probe trajectories is performed using a monotone segmentation based on one or more segmentation criteria, and wherein the one or more segmentation criteria include a temporal criterion, a location criterion, or a combination thereof. No such disclosure of segmentation of probe trajectories is disclosed in the foregoing sections of the reference” and the Officer respectfully disagrees.
It remains the Office’s stance that the cited prior art continues to render the claimed subject matter obvious. 
First, and most importantly, it appears that applicant is reading limitations from the specification into the claims. The terms “monotone segmentation” appear to have a distinct weight, or steps, or metes and bounds, that applicant is using, that the Office does not understand and is not clearly stated in the specification.
The term “monotone segmentation” is not a term of art, thus the Office must attempt to understand, from applicants specification, what this term means and what metes and bounds to give this term. 
From the specification, paragraph 0036, “In one embodiment, the system 100 further segments or sub-segments the on-road segments (e.g., segments 217) and the off-road segments (e.g., segments 219) of the candidate trajectory (e.g., trajectory 215) using a monotone segmentation framework. In one instance, the system 100 segments each candidate trajectory (e.g., trajectory 215) using a difference criterion (for time) and a disk criteria (for location). In one embodiment, the system 100 performs the monotone segmentation using as an input (e.g., for the machine learning system 101) the following segmentation parameters: (a) a difference criteria threshold for segmenting the candidate trajectory based on time; and (b) a disk criteria threshold for segmenting the candidate trajectory based on location” thus is appears that “monotone segmentation” is merely segmenting a segment, based on either time or location and by doing so, would be the task of “monotone segmentation”.
Based on this understanding, the cited prior art, as the claims requires, segments parts of a route, based on location, change of location, timing, and such, thus it remains the Office’s stance that the cited prior art clearly discloses “monotone segmentation” as required by the claims as currently presented. Therefore the Office's respectfully disagrees with applicant’s arguments.
Office Note: If applicant requires a more distinct definition for “monotone segmentation”, the Office suggests amending the claims to capture the steps, or metes and bounds, or the required features, to further prosecution and help separate the claimed subject matter over the cited prior art.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5-7, 9-14, and 17-20 are rejected under 35 USC 103 as being unpatentable over Mishra et al. (United States Patent 8,954,094) in view of Childlovskii (United States Patent Publication 2014/0089036).
With respect to Claim 1: While Mishra discloses “A method for identifying a transportation transition region from probe trajectory data comprising” [Mishra, Abstract];
“determining a geographic area” [Mishra, Abstract];]; 
“wherein the geographic area encompasses a point of interest and an off-road region associated with the point of interest” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“retrieving one or more probe trajectories that intersect the geographic area” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“segmenting the one or more probe trajectories into a plurality of segments” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“wherein the plurality of segments includes one or more on-road segments, and one or more off-road segments” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“wherein the segmenting of the one or more probe trajectories is performed using a monotone segmentation based on one or more segmentation criteria” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“and wherein the one or more segmentation criteria include a temporal criterion, a location criterion, or a combination thereof” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“combining the plurality of segments using a start/stop matrix” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“wherein the start/stop matrix stores a relation between a trajectory and a criterion” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49];
“processing the plurality of segments to identify one or more transition segments that include a transition involving an on-road segment of the one or more on-road segments or an off-road segment of the one or more off-road segments” [Mishra, Figure 5 and Col 7 line 51-Col 8 line 49]; 
“clustering one or more probe points of the one or more transition segments to identify the transportation transition region” [Mishra, Col 6 lines 42-49 and Col 7 line 51-Col 8 line 49]; 
“and providing the transportation transition region as an update to a geographic database, a mapping database, a navigation database, or a combination thereof” [Mishra, Col 6 lines 42-49 and Col 7 line 51-Col 8 line 49];
Mishra does not specifically state using matrices.
Chidlovskii, which is a vehicle mode system teaches “combining the plurality of segments using a start/stop matrix” [Chidlovskii, ¶ 0039, 0042, and 0044]; 
“wherein the start/stop matrix stores a relation between a trajectory and a criterion” [Chidlovskii, ¶ 0039, 0042, and 0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chidlovskii into the invention of Mishra to not only include using data to determine vehicle mode transitions from probe data as Mishra discloses but to also use matrices for data corroboration as taught by Chidlovskii with a motivation of creating a more robust system that allows for easier vehicle routing and data analysis. Additionally,  the claimed invention is merely a combination of old, well known elements such as data comparison for vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	With respect to Claim 2: Mishra discloses “The method of claim 1, wherein the transportation transition region includes a pick-up location, a drop-off location, or a combination thereof for a vehicle to pick-up or drop-off a passenger” [Mishra, Col 6 lines 52-55].
	With respect to Claim 5: Mishra discloses “The method of claim 1, wherein the temporal criterion is based on a difference between a maximum timestamp and a minimum time stamp within a segment, and wherein the location criterion is based on a radius of a disk that can cover the one or more probe points of the segment” [Mishra, Col 5 lines 57-65 and Col 6 lines 52-67].
	With respect to Claim 6: Mishra discloses “The method of claim 1, further comprising: determining one or more thresholds for the one or more segmentation criteria based on kinematics of a transportation transition activity that is associated with the transportation transition region” [Mishra, Col 5 lines 36-49 and 52-65].
With respect to Claim 7: Mishra discloses “The method of claim 6, wherein the transportation transition activity includes picking-up/dropping off a passenger of a vehicle, transitioning between a first mode of transportation to a second mode of transportation, or a combination thereof.” [Mishra, Col 6 lines 42-60].
With respect to Claim 9: While Mishra discloses using data analysis for mode transitions, Mishra does not specifically state certain types of clustering techniques.
Chidlovskii, which is also a vehicle data analysis system teaches “generating a convex hull of the clustered one or more probe points, wherein the transportation transition region is identified based on a portion of the geographic area delineated by the convex hull” [Chidlovskii, ¶ 0036-0039, and 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chidlovskii into the invention of Mishra to not only include using data to determine vehicle mode transitions from probe data as Mishra discloses but to also use matrices for data corroboration as taught by Chidlovskii with a motivation of creating a more robust system that allows for easier vehicle routing and data analysis. Additionally,  the claimed invention is merely a combination of old, well known elements such as data comparison for vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 10: Mishra discloses “The method of claim 1, further comprising: map-matching the plurality of segments to digital map data to determine the one or more on-road segments, the one or more off-road segments, or a combination thereof” [Mishra, Col 5 lines 50-56].
With respect to Claim 11: Mishra discloses “The method of claim 1, further comprising: map-matching the plurality of segments to a geographic feature represented in digital map data, wherein the one or more transitions segments are further identified based on the map matching” [Mishra, Col 5 lines 50-56].
With respect to Claim 12: Mishra discloses “The method of claim 11, wherein the geographic feature is a parking area” [Mishra, Col 8 lines 14-30].

With respect to Claims 13-14 and 17-18: all limitations have been examined with respect to the method in claims 1-2, 5-7, and 9-12. The apparatus taught/disclosed in claims 13-14 and 17-18 can clearly perform the method of claims 1-2, 5-7, and 9-12. Therefore claims 13-14 and 17-18 are rejected under the same rationale.
With respect to Claims 19-20: all limitations have been examined with respect to the method in claims 1-2, 5-7, and 9-12. The medium taught/disclosed in claims 19-20 can clearly perform the method of claims 1-2, 5-7, and 9-12. Therefore claims 19-20 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669